NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1783
                                       __________

                               ROLAND C. ANDERSON,
                                            Appellant

                                             v.

                                LOCAL 435 UNION;
                              GENERAL MOTORS LLC
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-12-cv-01119)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 5, 2019
       Before: GREENAWAY, Jr., RESTREPO, and FUENTES, Circuit Judges

                           (Opinion filed: November 15, 2019)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Roland Anderson brings an appeal to challenge orders of the United States District

Court for the District of Delaware in his action against United Auto Workers Local 435


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
(“Local 435” or “the Union”) and General Motors, LLC (“GM”). Dkt. #27. We will

affirm the District Court’s orders.

                                            I.

       Anderson worked for GM from August 31, 1981, to September 21, 1981, when he

was laid off. He was rehired on June 25, 1982, and was again laid off on October 1,

1982. Anderson’s pro se complaint against GM and Local 435 (his former union) alleged

violations of employment discrimination laws, labor laws, tort law, and the terms of an

employee insurance policy. 1 As relief, he sought back pay, restoration of benefits, and

damages for pain and suffering. As best we can understand it, Anderson’s complaint

appears to allege that he first learned in January 2011 that in 1982 GM had submitted

(presumably to an insurance carrier) a workers’ compensation claim concerning a work

injury that Anderson incurred to his left shoulder. He argues that he should have been

discharged on workers’ compensation instead of having been laid off. He also alleges

that the Union and GM knew this information and conspired together to conceal it from

him. He also appears to allege that he first learned in 2011 that GM had “terminated”

him from employment.




1
 Most of Anderson’s allegations are phrased as being against “GM/Union.” We are only
able to discern one allegation against the Union separate from GM: “Union allowed
General Motors to not report these problems [apparently a reference to Anderson’s
problems in getting insurance coverage for his shoulder injury] to the Delaware
Workman’s Compensation Department within fifteen days as required.” Dkt. #1 at 15.

                                            2
       Both GM and Local 435 were properly served with the complaint, eventually. 2

But only GM responded to the complaint; Local 435 did not answer or otherwise appear.

GM then filed a motion to dismiss, arguing that Anderson’s claims were untimely and

barred by res judicata, and that, to the extent Anderson was attempting to recover under

state law, his claims failed as a matter of law. The District Court granted the motion and

dismissed the complaint on September 30, 2014, on the basis that “[Anderson]’s claims

are barred by res judicata due to prior litigation between the parties, that his claims for

compensation for his workplace injury are also barred by Delaware Workers’

Compensation Law, and that his claim for recovery under the insurance policy is

preempted by ERISA.” Dkt. #27 at 2.

       Anderson subsequently filed various motions in the District Court including, as

relevant here, a motion for default judgment against Local 435. The District Court

denied that motion without prejudice, “[b]ecause Rule 55 [of the Federal Rules of Civil

Procedure] sets out a two step process for entry of a default judgment, and because the

first step of that process (entry of default) ha[d] yet to occur.” Dkt. #42 at 2-3. But the

Court also “direct[ed] the Clerk of Court to enter Local 435’s default pursuant to Fed. R.

Civ. P. 55(a).” Anderson then filed a “Motion to Execute Judgment and Affidavit R. 55

and following order from the (Honorable Judge Stark) of a default pursuant to Fed. R.

Civ. P. 55(a),” see Dkt. #50, and later refiled the same motion, see Dkt. #53. The District


2
  Anderson initially served his complaint on an attorney who had represented a GM entity
in a previous lawsuit, but who was not at the time authorized to receive service of process
on behalf of GM. Dkt. #7. However, Anderson later served the proper party. See
Docket notation dated October 10, 2013.
                                              3
Court construed the motions as motions for default judgment and denied them on March

24, 2017, reasoning that default judgment was not appropriate since the complaint failed

to state a claim upon which relief could be granted. See Dkt. #56. The District Court

further stated that the claims against Local 435 were dismissed “without prejudice.” See

Dkt. #57. Anderson took a timely appeal from that order. 3

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291. 4 Our review extends not only to the

order immediately preceding Anderson’s notice of appeal; i.e., the order entered on

March 24, 2017, 5 but also to the earlier order of September 30, 2014, which the District

Court expressly referred to and relied on in dismissing GM from the suit, as well as the

related order of September 17, 2013, to which GM refers in its brief here. See Sulima v.

Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010); see also Fed. R. App. P.

3(c)(1)(B).

       We turn first to the District Court’s September 17, 2013 order. To the extent

Anderson argues on appeal that the District Court should have then entered a default


3
  Anderson also filed a motion for reconsideration in the District Court, which was denied
on November 21, 2017. Anderson did not appeal from that decision, so we may not
review it. See Fed. R. App. 4(a)(4)(B)(ii).
4
 Although “[g]enerally, an order which dismisses a complaint without prejudice is
neither final nor appealable,” Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir.
1976) (per curiam), we have jurisdiction over this appeal because Anderson has indicated
his intention to stand on his complaint, see id. at 951-52; see also Frederico v. Home
Depot, 507 F.3d 188, 192-93 (3d Cir. 2007).
5
 Anderson’s notice of appeal states that he is appealing an order entered on February 24,
2017, but that appears to be an error, as no order was entered on that date.
                                             4
judgment against GM, we conclude that the District Court did not abuse its discretion in

denying a default judgment, as the record is bereft of any evidence that the attorney that

Anderson initially served was “an officer, a managing or general agent, or an[ ] . . . agent

authorized . . . to receive service of process.” See Fed. R. Civ. P. 4(h)(1)(B); see also

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (noting that refusal to enter

default judgment is reviewed for abuse of discretion).

       We turn next to the September 30, 2014 order, dismissing Anderson’s claims

against GM. We conclude that the District Court properly dismissed Anderson’s claims

against GM on the basis of res judicata. 6 See Brightwell v. Lehman, 637 F.3d 187, 191

(3d Cir. 2011) (explaining that we may affirm a district court decision for any reason

supported by the record). Res judicata, also known as claim preclusion, applies when

there is “(1) a final judgment on the merits in a prior suit involving (2) the same parties or

their privies and (3) a subsequent suit based on the same cause of action.” Duhaney v.

Att’y Gen., 621 F.3d 340, 347 (3d Cir. 2010) (quoting In re Mullarkey, 536 F.3d 215, 225

(3d Cir. 2008)). This doctrine “bars not only claims that were brought in a previous



6
  The District Court order referenced the four cases that Anderson had previously brought
against GM (some of which were also brought against the Union). See Anderson v. Gen.
Motors Corp., 548 F. Supp. 2d 123, 127 (D. Del. 2008) (granting summary judgment to
GM on Anderson’s Title VII discrimination and retaliation claims, based on his
allegation that GM failed to rehire him in 2005), aff’d, 2009 WL 237247 (3d Cir. 2009)
(per curiam); Anderson v. Gen. Motors Corp., 2004 WL 725208, at *3-6 (D. Del. Mar.
29, 2004) (dismissing employment discrimination claims against GM and Local 435);
Anderson v. GM Local 435, C.A. No. 98-45-JJF D.I. 1 (D. Del. 1998); Anderson v. Gen.
Motors, 817 F. Supp. 467, 469 (D. Del. 1993) (granting summary judgment to GM on
Title VII claim and a claim of a breach of collective bargaining agreement), aff’d sub
nom. Anderson v. Am. Fed’n of State, Cty. & Mun. Emps., 8 F.3d 810 (3d Cir. 1993).
                                              5
action, but also claims that could have been brought.” Id. (quoting Mullarkey, 536 F.3d

at 225).

       To the extent that Anderson’s complaint can be read as arguing, in general, that

GM discriminated against him in the early 1980s (and that the Union failed to inform him

of that discrimination), we agree that his claim is barred because it was previously

litigated. See Anderson, 2004 WL 725208, at *1, *4-5. And we agree that his related

discrimination claims, and his claim that he should have been discharged on workers’

compensation, are barred because those claims could have been brought in an earlier

lawsuit. Duhaney, 621 F.3d at 347.

       To the extent that Anderson alleges that he was not aware that he had a potential

workers’ compensation claim until 2011, that allegation is belied by the attachments to

Anderson’s complaint. See Levins v. Healthcare Revenue Recovery Grp. LLC, 902 F.3d
274, 279 (3d Cir. 2018) (providing that an appeals court may consider “exhibits attached

to the complaint[,] and matters of public record when evaluating whether dismissal under

Rule 12(b)(6) was proper” (internal quotation marks omitted)). For example, Anderson

attached what appears to be a doctor’s report, dated October 24, 2001, noting that

Anderson was complaining of shoulder pain, that the doctor “initially saw him for this

problem in October 1999,” and that a prior office note “does correlate his right shoulder

pain to his work at General Motors.” Complaint, Dkt. #1 at 16. Thus, it appears that




                                             6
Anderson was aware of a potential claim at least ten to twelve years before he filed the

current complaint. 7

       Because Anderson’s claims against GM either were litigated or could have been

litigated in an earlier action, the District Court properly granted GM’s motion to dismiss.

       We next consider the March 24, 2017 order, which denied Anderson’s motions to

execute judgment (construed as motions for default judgment) and dismissed Anderson’s

claims against Local 435 without prejudice. 8 “[A] district court may sua sponte raise the

issue of the deficiency of a complaint . . . so long as the plaintiff is accorded an

opportunity to respond.” Lassiter v. City of Philadelphia, 716 F.3d 53, 57 (3d Cir. 2013)

(internal quotation marks omitted). While the District Court did not give Anderson a

separate opportunity to defend the sufficiency of his claims against Local 435, Anderson

had the opportunity to defend the sufficiency of those identical claims in response to

GM’s motion to dismiss. Cf. Couden v. Duffy, 446 F.3d 483, 500 (3d Cir. 2006)


7
  It seems that Anderson also may be misinterpreting a document that he alleges he
received from GM. That document lists “All Disability documents relevant to the denial
of benefits.” Dkt. #1 at 33. The fifth item on the list states: “‘What you should know
about your benefits’” Supplement Agreement between GM and the UAW dated
September 14, 1979.” A following “Note” states, “September 14, 1979 Supplement
Agreement was sent as your Date of Injury First Date of Disability (1982) falls in that
Agreement.” Id. (emphases added). Although it is not entirely clear, it seems that
Anderson is interpreting the “Note” as stating that a Workers’ Compensation claim “was
sent” on his behalf, presumably to an insurance company, and that GM is acknowledging
that he has a legitimate claim covered by an agreement. But it is clear from the context
that the Note explains only why a particular version of the agreement between GM and
the UAW “was sent” to Anderson. Id.
8
  The order also denied Anderson’s motion to correct the case caption. It does not appear
that Anderson contests that part of the order, and we discern no error in that decision, in
any event.
                                              7
(holding that sua sponte grant of summary judgment to certain non-moving defendants

was allowable where plaintiffs had responded to summary judgment motions involving

identical issues).

       As noted above, the complaint’s only separate claim against the Union is that the

“Union allowed General Motors to not report these problems [apparently a reference to

Anderson’s problems in getting insurance coverage for his shoulder injury] to the

Delaware Workman’s Compensation Department within fifteen days as required.” Dkt.

#1 at 15. We cannot discern any basis for a federal claim in that statement, and Anderson

has not explained why such a claim would be proper in federal court. We thus have no

reason to disagree with the District Court’s conclusion that Anderson’s complaint failed

to state a claim against Local 435 upon which relief could be granted. Cf. Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009) (“[O]nly a complaint that states a plausible claim for

relief survives a motion to dismiss.”).

       Of course, at the time the District Court dismissed Anderson’s claims against the

Union, the Clerk had already entered a default against the Union. But under Rule 55(c)

of the Federal Rules of Civil Procedure, “[t]he court may set aside an entry of default for

good cause,” and the District Court identified a basis for determining that “entry of

default judgment [was] not appropriate,” namely, the complaint’s insufficiency. Dkt.

#56. We determine that, under the circumstances, the District Court did not abuse its

discretion in denying Anderson’s motion. Cf. Chamberlain, 210 F.3d at 164 (explaining

the factors to consider in determining whether a default judgment is warranted).



                                             8
       For the foregoing reasons, we will affirm the District Court’s judgment. 9




9
 Anderson’s motion to file a supplemental appendix is granted. Anderson’s motions for
default judgment and summary judgment are denied. Anderson cites Rule 55 of the
Federal Rules of Civil Procedure, but the Federal Rules of Civil Procedure govern
proceedings in the district courts, not the courts of appeals. See Fed. R. Civ. P. 1. The
only consequence of the Union failing to enter an appearance in our Court is that it is
“not [] entitled to receive notices or copies of briefs and appendices” filed in the appeal.
See 3d Cir. L.A.R. 46.2.
                                              9